Citation Nr: 9921287	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.   94-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
disability, with history of ruptured disk with arthritis, 
assigned an initial evaluation of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1962 to October 
1992.

The issue came before the Board of Veterans' Appeal (Board) from 
a rating decision of June 1996 that effectuated a decision of the 
Board and granted service connection for the low back disability.  
The Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) assigned an initial 10 percent rating.  
This issue was remanded by the Board in June 1998 for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  The appellant has moderate low back disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a service connected low 
back disability, but no higher than 20 percent, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code  
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the Board finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, with 
him prevailing in either event.  However, if the weight of the 
evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3(1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  Terms such as "mild," 
"moderate," and "severe" are not defined in the Schedule.  Use 
of such terminology by VA examiners and others, although an 
element of evidence to be considered by the Board is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (1998).

The determination of whether an increased evaluation is warranted 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Because this case involves the assignment of an initial rating, 
it has been decided according to Fenderson v. West, 12 Vet.App. 
119 (1999).

Service medical records indicate that the appellant was treated 
for intermittent low back pain.  He claims that at the present 
time, he experiences intermittent pain in the low back radiating 
into the right leg with frequent attacks and only occasional 
relief.

Post service medical evidence includes a report of VA spine 
examination in September 1998.  The appellant reported at that 
time that he had not worked since his retirement from service.  
he had to watch what he lifted and could not play any sports on 
account of his spine.  Upon examination, there was slight 
evidence of painful motion, slight spasm, weakness, and 
tenderness.  The range of motion testing of the lumbar spine 
yielded the following results: flexion to the right was 30 
degrees, flexion to the left was 24 degrees, forward flexion was 
71 degrees, and backward extension was 22 degrees.  X-rays 
confirmed that he had degenerative joint disease of the, cervical 
and lumbar spine, with loss of functional impairment due to pain.  
The degree of pain was minimal and functional impairment due to 
pain was only moderate.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1998).

Where a rating is predicated on limitation of motion, 38 C.F.R. 
§§ 4.40 and 4.45 are for application, with respect to functional 
loss due to pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Where a veteran makes factual assertions regarding pain and 
weakness within the musculoskeletal system, an analysis must be 
made of whether 38 C.F.R. §§ 4.40 and 4.45 entitle the veteran to 
an increased rating to the extent pain and weakness cause 
additional disability beyond that reflected in limitation of 
motion.  Section 4.40 provides that a disability rating may be 
based on "functional loss . . . due to pain, supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  Furthermore, "[w]eakness is 
as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  Section 
4.45 provides that in rating disabilities of the joints, inquiry 
will be directed to, among others, weakened movement, excess 
fatigability, incoordination, and pain on movement.

The severity of the appellant's back disorder in this case can be 
ascertained by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic 
Codes (DC) 5292, 5293, and 5295.

Under DC 5292, slight limitation of motion of the lumbar spine 
warrants a 10 percent rating; moderate limitation of motion 
warrants a 20 percent rating; and severe limitation of motion 
warrants a 40 percent rating.

Under DC 5293 intervertebral disc syndrome provide a 10 percent 
rating if there are mild symptoms, a 20 percent rating for 
moderate symptoms; recurring attacks, a 40 percent rating if the 
syndrome is severe; recurring attacks, with intermittent relief, 
and a 60 percent rating if pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Diagnostic Code 5293.

Under DC 5295, a 10 percent rating is awarded for lumbosacral 
strain with characteristic pain on motion; a 20 percent rating is 
granted for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; a 40 
percent rating is granted when there is listing of the whole 
spine to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with abnormal 
mobility on forced motion.

After a review of the facts and the applicable laws and 
regulations, the Board finds that an increased rating of 20 
percent, but no higher, is warranted for the appellant's service 
connected low back disorder.  The record indicates that he was 
awarded a 10 percent rating under DC 5293 for intervertebral disc 
syndrome; this rating contemplates mild intervertebral disc 
syndrome.  However, according to the current medical assessment, 
he has moderate disability, and, this being the case, is entitled 
to a 20 percent rating under DC 5293.  In this regard, the 
medical evidence does not show severe disability, thereby 
precluding a higher rating under this diagnostic code or under DC 
5295.  He does have slightly limited motion of the low back, but 
even combined with an additional 10 percent for arthritis with 
pain on motion, he would not be entitled to a rating greater than 
20 percent.


In so concluding the above, the Board has given consideration to 
all relevant criteria, as well as to the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


ORDER

A 20 percent rating is granted for low back disability, subject 
to the criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

